

                                                                            Exhibit
10.24
 
SECOND AMENDMENT TO LEASE


This SECOND AMENDMENT TO LEASE (the “Amendment”) is made effective as of and
deemed entered into as of November 3, 2004, by and between TMT Reston I & II,
Inc., a Delaware corporation (“Landlord”), and Talk America Holdings, Inc., a
Delaware corporation (“Tenant”).


                                                Recitals


        A.     Reston Plaza I & II, LLC (“Reston Plaza”), as landlord, and
Talk.com, Inc. (“Talk.com”), a Delaware corporation, as tenant, entered into a
Lease Agreement, dated April 28, 2000, as amended by that certain First
Amendment to Lease, dated May 6, 2004 (collectively, the “Reston II Lease”).


        B.     Landlord is the successor-in-interest to Reston Plaza and Tenant
is successor-in-interest to Talk.com.


        C.     Pursuant to the Reston II Lease, Landlord leases to Tenant
approximately 10,019 rentable square feet on the second (2nd) floor of that
certain building located at 12020 Sunrise Valley Drive in Reston, Virginia
(“Reston Plaza II”).


        D.     Landlord, as landlord, and Talk America, Inc., a Pennsylvania
corporation (“Talk America, Inc.”), as tenant, entered into a Lease Agreement,
dated as of the date hereof (the “Reston I Lease”).


        E.     Talk America, Inc. is a wholly owned subsidiary of Tenant.


        F.     Pursuant to the Reston I Lease, Landlord leases to Talk America,
Inc. approximately 1,136 rentable square feet on the first (1st) floor of that
certain building located at 12030 Sunrise Valley Drive in Reston, Virginia
(“Reston Plaza I”).


        G.     Landlord requires, as a condition of entering into the Reston I
Lease, that the Reston II Lease be amended, and Tenant desires to amend the
Reston II Lease on the terms and conditions hereinafter set forth.


        NOW THEREFORE, in consideration of the above recitals which by this
reference are incorporated herein and made a substantive part hereof, the mutual
covenants and conditions contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant, intending to be legally bound, hereby agree as follows:


    1.     Incorporation by Reference; Recitals. All capitalized terms not
defined in this Amendment shall have the same meaning as in the Reston II Lease.
The foregoing recitals are true and correct and incorporated herein by reference
as if set forth in their entirety herein.


1

--------------------------------------------------------------------------------


    2.     Cross-Default. Any Event of Default by Talk America, Inc. as that
term is defined under the Reston I Lease shall constitute an Event of Default
under this Reston II Lease. If an Event of Default occurs under this Reston II
Lease or the Reston I Lease, Landlord shall have the right, at its sole option,
to exercise any one or more of the remedies provided for an Event of Default as
set forth in the Reston II Lease and the Reston I Lease or as otherwise
permitted pursuant to applicable law, such remedies to be exercised concurrently
or consecutively, and not alternatively.


    3.     Ratification. Except as expressly modified and amended by the
provisions of this Amendment, all terms, covenants and conditions of the Reston
II Lease shall remain in full force and effect in accordance with their terms.


    4.     Time. Time is of the essence of this Amendment, the Reston II Lease
and all of their provisions.


    5.     Entire Agreement. The Reston II Lease, as amended hereby, contains
all agreements of the parties to this Amendment and supersedes any previous
negotiations. There have been no representations made by the Landlord or
understandings made between the parties other than those set forth in the Lease
(as hereby amended) and its exhibits. The Reston II Lease may not be modified
except by a written instrument duly executed by the parties hereto.


    6.     Tenant’s Authority. If Tenant signs as a corporation each of the
persons executing this Amendment on behalf of Tenant represents and warrants
that Tenant has been and is qualified to do business in the state in which the
Building is located, that the corporation has full right and authority to enter
into this Amendment, and that all persons signing on behalf of the corporation
were authorized to do so by appropriate corporate actions. If Tenant signs as a
partnership, trust or other legal entity, each of the persons executing this
Amendment on behalf of Tenant represents and warrants that Tenant has complied
with all applicable laws, rules and governmental regulations relative to its
right to do business in the state and that such entity on behalf of the Tenant
was authorized to do so by any and all appropriate partnership, trust or other
actions. Tenant agrees to furnish promptly upon request a corporate resolution,
proof of due authorization by partners, or other appropriate documentation
evidencing the due authorization of Tenant to enter into this Amendment.


    7.     Miscellaneous. This Amendment (i) shall be binding upon and inure to
the benefit of Landlord and Tenant, and their respective successors, assigns and
related entities (subject to any restrictions set forth in the Reston II Lease)
and (ii) shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia and may be executed in multiple counterparts or by
facsimile transmissions, each of which shall be treated as an original of this
Amendment for all purposes, and all of which shall constitute one (1) agreement
binding upon all of the parties hereto, notwithstanding that all the parties are
not signatory to the original or the same counterpart or facsimile transmission.
Each such counterpart or facsimile transmission shall be admissible into
evidence as an original hereof against the party who executed it.
 
2

--------------------------------------------------------------------------------


    8.     Waivers. Landlord and Tenant each agree to and they hereby waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way connected with this Amendment or the Reston II Lease.


    9.     Limitation of Landlord’s Liability. Redress for any claim against
Landlord under the Reston II Lease and this Amendment shall be limited to and
enforceable only against and to the extent of Landlord’s interest in the
Building (as defined in the Reston II Lease). The obligations of Landlord under
the Reston II Lease and this Amendment are not intended to and shall not be
personally binding on, nor shall any resort be had to the private properties of,
any of its trustees or board of directors and officers, as the case may be, its
investment manager, the general partners thereof, or any beneficiaries,
stockholders, employees, or agents of Landlord or the investment manager.
 
[SIGNATURES ON NEXT PAGE]
 




3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed as of the day and year as first above written.
WITNESS:
By: /s/ Christa Reodel     
Name: Christa Reodel
Title: Admin. Assistant
LANDLORD:
 
TMT RESTON I & II, INC.,
a Delaware corporation
By: RREEF Management Company,
a Delaware corporation
By: /s/ Mark Arena
Mark Arena
Title: District Manager
Dated: 11/3/04 
ATTEST:
By: /s/ Craig H. Pizer
Name: Craig H. Pizer
Title: Associate General Counsel 
[Corporate Seal]
TENANT:
TALK AMERICA HOLDINGS, INC., a Delaware corporation
By: /s/ Aloysius T. Lawn IV 
Name: Aloysius T. Lawn IV 
Title: EVP - General Counsel
Dated: 10/28/04







